Name: Commission Regulation (EEC) No 1186/83 of 18 May 1983 amending, as regards the transitional arrangements applicable in Greece, Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 83 Official Journal of the European Communities No L 129 /23 COMMISSION REGULATION (EEC) No 1186/83 of 18 May 1983 amending as regards the transitional arrangements applicable in Greece Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas tobacco is traditionally marketed in the year after it is harvested ; whereas, therefore, it should be laid down that applications may be submitted up to the end of the year following that of harvest ; Whereas for the sake of simplicity the 1982 crop should be included and Regulation (EEC) No 2825/82 consequently repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 3 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1 726/70 (3), as last amended by Regulation (EEC) No 2825/82 (4), makes payment of an advance on premiums subject to conclusion of a cultivation contract or to signature of a crop declaration ; Article 1 The second subparagraph of Article 7 (2) of Regulation (EEC) No 1726/70 is hereby replaced by the following : 'Notwithstanding the first indent of the preceding subparagraph, advances on the premium may be applied for in respect of tobacco from the 1982, 1983 and 1984 crops in Greece which has, in that country, undergone first-stage processing and pack ­ aging, even where no cultivation contract or crop declaration as referred to in Article 2b exists . Applications for advances may be made only up to 31 December of the year following that in which the tobacco was harvested.' Whereas Commission Regulation (EEC) No 2825/82 provides for the payment of advances on the premium for tobacco from the 1981 and 1982 crops in Greece which has, in that country, undergone first-stage processing and packaging, even where no cultivation contract or crop declaration exists ; whereas advances on the premium may be applied for up to 31 December 1 983 ; Whereas the contract system laid down in Regulation (EEC) No 1726/70 was not applied in Greece before that country acceded to the Community ; whereas it is evident that, both because of present practice in Greece and because of the scale of the campaign needed to inform all the operators concerned, the latter are not in a position to adjust within a short period to the requirements of Regulation (EEC) No 1726/70 ; whereas the derogation should therefore continue to apply to tobacco from the 1983 and 1984 crops ; Article 2 Regulation (EEC) No 2825/82 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4 . 1970 , p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 27 . ') OJ No L 191 , 27. 8 . 1970, p. 1 . (4) OJ No L 297, 23 . 10 . 1982, p . 16 . No L 129/24 19 . 5 . 83Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1983 . For the Commission Poul DALSAGER Member of the Commission